Per Curiam.
The respondent, as attorney for the defendant in a matrimonial action, acknowledged in writing the receipt of $450 from the defendant to be held by him in escrow for delivery to the plaintiff upon compliance with the terms and conditions of a certain agreement between the parties. Apparently said receipt was signed to the knowledge of the parties in the expectation that the money would be obtained from the defendant the following day. Although it was not so obtained, the respondent failed; to notify the plaintiff or her attorney, in the meantime making unsuccessful efforts to obtain the money. Notwithstanding the plaintiff complied with all the terms of the agreement, the $450 was not forthcoming. It was, however, paid subsequent to the commencement of this proceeding. For his conduct in the premises, the respondent should be censured.
Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.
Respondent censured.